IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________   United States Court of Appeals
                                                        Fifth Circuit
                            No. 04-51101
                       _____________________         F I L E D
                                                      April 19, 2005
UNITED STATES OF AMERICA
                                                 Charles R. Fulbruge III
                                                         Clerk
                Plaintiff - Appellee
                 v.
ANTONIO DOMINGUEZ-MARTINEZ
                Defendant - Appellant
                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (03-CR-321)
                      ---------------------
Before WIENER, STEWART, and PRADO, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case for resentencing is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed alternative

motion for an extension of time to file the Appellee’s brief 14

_________________
     *Pursuant to the 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
days from the denial of the motion to vacate and remand is denied

as moot.